



Exhibit 10.19


SEPARATION AGREEMENT
Effective as of January 2, 2019, (the “Effective Date”), this Separation
Agreement (this “Agreement”) is entered into by and between, and shall inure to
the benefit of and be binding upon, the following parties (sometimes
collectively referred to herein as “the Parties”):
GARY A. NEWBERRY, hereinafter referred to as “Employee”; and
CALLON PETROLEUM COMPANY, a Delaware corporation, and its direct and indirect
subsidiaries, hereinafter collectively referred to as the “Company.”
W I T N E S S E T H:
WHEREAS, Employee is currently an employee of the Company;
WHEREAS, the Parties mutually agree that the Employee ceased to serve as an
officer of the Company and its direct and indirect subsidiaries effective as of
December 10, 2018, and further agree that the Employee’s employment with the
Company shall end effective January 31, 2019 (the “Resignation Date”);
WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:
Section 1.Separation Benefits and Payments. Following the Resignation Date, all
entitlement to compensation and benefits will cease except as required by
applicable law or provided below. Employee will be entitled to (i) a lump-sum
payment in an amount equal to Employee’s accrued but unused vacation days and
(ii) reimbursement for unpaid business expenses incurred in the ordinary course
of business. In addition, subject to the execution of this Agreement by Employee
on or after the Effective Date and the lapse of the seven (7) day revocation
period following Employee’s execution of this Agreement (the “Revocation
Period”) without revocation of this Agreement or any part hereof by Employee,
Employee shall be entitled to receive the following payments and benefits, to
which Employee would not otherwise be entitled, subject to the terms and
conditions set forth in this Agreement:
(a)Employee shall remain eligible to participate in the Company’s annual
performance bonus program for 2018 performance. Any earned bonus will be awarded
at the discretion of the Compensation Committee and will be paid, subject to
Employee’s continued compliance with the terms of this Agreement, at the time
that such bonus awards are normally paid for the year and in any event, no later
than March 31, 2019;





--------------------------------------------------------------------------------





(b)Company shall transfer to Employee the title to the Company vehicle currently
used by Employee within ten (10) days following the Resignation Date;
(c)For purposes of the outstanding equity awards granted to Employee under the
Callon Petroleum Company 2011 Omnibus Incentive Plan or the Callon Petroleum
Company 2018 Omnibus Incentive Plan (as amended from time to time, the “Plans”):
(i) for performance stock units that were awarded in 2016, the awards will vest,
if at all, in accordance with the existing terms of such awards (i.e., vesting
will be based on the extent to which the performance metric for such awards is
satisfied);
(ii) for restricted stock units that were awarded in 2016, the awards will vest,
if at all, in accordance with the existing terms of such awards; provided that,
such awards will no longer be subject to forfeiture based on a failure to remain
employed as of the relevant vesting date, subject to Employee’s continued
compliance with the terms of this Agreement;
(iii) for performance stock units that were awarded in 2017 and 2018, such
awards shall vest, if at all, in accordance with the existing terms of such
awards; provided that, such awards will no longer be subject to forfeiture based
on a failure to remain employed as of the relevant vesting date, subject to
Employee’s continued compliance with the terms of this Agreement; and
(iv) for restricted stock units that were awarded in 2017 and 2018, such awards
shall vest in full as of the Resignation Date.
To the extent necessary to give effect to the provisions of Section 1(c) above,
the applicable equity award grant agreements shall be deemed amended by the
provisions of Section 1(c) above, as applicable. All payments made pursuant to
this Section 1 shall be subject to appropriate tax withholding and are subject
to all the terms and conditions of this Agreement.
Section 2.Release of Claims.
(a)General Release by Employee. In consideration of the foregoing, which
Employee hereby expressly acknowledges as good and sufficient consideration for
the releases provided below, Employee hereby unconditionally and irrevocably
releases, acquits and forever discharges, to the fullest extent permitted by
applicable law, the Company and each of its subsidiaries, divisions, affiliates,
operating companies, predecessors and successors, as well as all of the current
and former employees, officers, directors, owners, shareholders, partners,
representatives, agents and affiliates of each of them (collectively, the
“Released Parties”), from any and every action, cause of action, complaint,
claim, demand, administrative charge, legal right, compensation, obligation,
damages (including consequential, exemplary and punitive damages), liability,
cost or expense (including attorney’s fees) that Employee has, may have or may
be entitled to from or against any of the Released Parties, whether legal,
equitable or administrative, whether known or unknown, which arises directly or
indirectly out of, or is based on or related in any way to Employee’s employment
with, compensation and benefits from, termination of employment from, service
for or other affiliation with the Company,





--------------------------------------------------------------------------------





including any such matter arising from the negligence, gross negligence or
reckless, willful or wanton misconduct of any of the Released Parties (together,
the “Released Claims”); provided, however, that this Release does not apply to,
and the Released Claims do not include: (i) any claims arising solely and
specifically under the U.S. Age Discrimination in Employment Act of 1967 after
the date this Agreement is executed by Employee; (ii) any claim for
indemnification (including under the Company’s organizational documents or
insurance policies) arising in connection with an action instituted by a third
party against the Company or any of its affiliates or Employee, in his capacity
as an officer, director, manager, employee, agent or other representative of the
Company or any of its affiliates; (iii) any claims for vested benefits under the
Company’s 401(k) plan; (iv) any claims relating to Employee’s eligibility to
continue participating in health coverage currently available to Employee in
accordance with COBRA, subject to the terms, conditions and restrictions of that
Act; (v) any claim arising from any breach or failure to perform any provision
of this Agreement; or (vi) any claim for worker’s compensation benefits or any
other claim that cannot be waived by a general release.
(b)Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
parties intend this Release to cover any and all such Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Released Parties or whether they may arise under any
state, local or federal law, statute, ordinance, rule or regulation, including
all Texas employment discrimination laws, Chapter 21 of the Texas Labor Code,
the Texas Payday Act, all U.S. federal discrimination laws, the U.S. Age
Discrimination in Employment Act of 1967, the U.S. Employee Retirement Income
Security Act of 1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S.
Civil Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S.
Americans with Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S.
National Labor Relations Act, the U.S. Older Workers Benefit Protection Act, the
U.S. Worker Adjustment and Retraining Notification Act, the U.S. Family and
Medical Leave Act, the U.S. Sarbanes-Oxley Act of 2002 or common law, without
exception. As such, it is expressly acknowledged and agreed that this Release is
a general release, representing a full and complete disposition and satisfaction
of all of the Company’s and any Released Party’s real or alleged legal
obligations to Employee except as explicitly provided for herein. Employee
understands and agrees, in compliance with any law, statute, ordinance, rule or
regulation which requires a specific release of unknown claims or benefits, that
this Agreement includes a release of unknown claims, and Employee hereby
expressly waives and relinquishes any and all Released Claims and any associated
rights or benefits that Employee may have, including any that are unknown to
Employee at the time of the execution this Agreement. On or after the
Resignation Date, as a condition to receiving the benefits set forth in Section
1, Employee agrees that he shall execute another release covenant not to sue of
all Released Claims against the Released Parties to be effective on the
Resignation Date.





--------------------------------------------------------------------------------





(c)Certain Representations of Employee. Employee represents and warrants that:
(i) Employee is the sole and lawful owner of all rights, titles and interests in
and to all Released Claims; and (ii) Employee has the fully legal right, power,
authority and capacity to execute and deliver this Agreement.
(d)Covenant Not to Sue. Employee expressly agrees that neither Employee nor any
person acting on Employee’s behalf will file or bring or permit to be filed or
brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the Released
Parties involving any of the Released Claims. In the event that such an action
is filed against any of the Released Parties, Employee agrees that such Released
Parties are entitled to legal and equitable remedies against Employee, including
an award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing sentence shall not apply to any action filed by Employee that is
narrowly limited to seeking a determination as to the validity of this Agreement
and enforcement thereof.
(e)Protected Disclosures. Notwithstanding the foregoing or any other provision
in this Agreement to the contrary, including any provision in Sections 4, 5 or
6, the Company and Employee further agree that nothing in this Agreement (i)
limits Employee’s ability to file a charge or complaint with the EEOC, the NLRB,
OSHA, the SEC or any other federal, state or local governmental agency or
commission (“Government Agencies”); (ii) limits Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information and reporting possible
violations of law or regulation or other disclosures protected under the
whistleblower provisions of applicable law or regulation, without notice to the
Company; or (iii) limits Employee’s right to receive an award for information
provided to any Government Agencies. Should Employee file a charge or complaint
with any Government Agency, or should any governmental entity, agency or
commission file a charge, action, complaint or lawsuit against any of the
Released Parties based on any Released Claim, Employee agrees not to seek or
accept any resulting payment from the Released Parties.
Section 3.Return of Materials, Nondisparagement, Noncompetition,
Nonsolicitation, Confidentiality and Other Undertakings. Employee acknowledges
that, pursuant to the terms of the Executive Severance Compensation Agreement
between Employee and the Company, as last updated and dated as of September 18,
2017 (the “ 2017 Severance Agreement”), Employee is subject to confidentiality,
nonsolicitation and noncompetition obligations following termination of
employment. The parties agree that such obligations are hereby amended and
restated pursuant to this Section 3 of this Agreement.
(a)Return of Materials. On or promptly after the Resignation Date, Employee
shall return to the Company with no request being required of the Company: (i)
any and all documents, records, files, reports, memoranda, plans, letters and
any other data in Employee’s possession regardless of the medium maintained,
held or stored that relate in any way to the business or operations of the
Company; and (ii) any credit cards, keys, access cards, calling cards, computer
equipment and software, telephone, facsimile or other equipment or property of
the Company.
(b)Nondisparagement.





--------------------------------------------------------------------------------





(i)
Employee shall refrain from making, directly or indirectly, in any public or
private communication any criticisms or negative or disparaging comments about
the Company or any of the other Released Parties, or about any aspect of the
respective businesses, operations, financial results or prospects of the
Company, including comments relating to Employee’s separation from employment.

(ii)
The directors and officers of the Company shall refrain from making, directly or
indirectly, in any public or private, any criticisms or negative or disparaging
comments about Employee, or about any aspect of the employment relationship
between the Company and Employee, including comments relating to Employee’s
separation from employment.

(iii)
Notwithstanding the foregoing, it is understood and agreed that nothing in this
Section 3(b) is intended to  prevent either party or the Released Parties from
(x) testifying truthfully in any legal proceeding brought by any governmental
authority or other third party or interfere with any obligation to cooperate
with or provide information to any government agency or commission or (y)
consulting with legal counsel with respect to the interpretation or enforcement
of this Agreement.

(c)Noncompetition. Employee agrees that during the term of the Employee’s
employment with the Company and for a period of one (1) year following the
Resignation Date, he shall not, directly or indirectly, compete with the Company
by providing services to any other person, partnership, association,
corporation, or other entity that is an “Oil and Gas Business” in the Permian
Basin. As used herein, an “Oil and Gas Business” means owning, managing,
acquiring, attempting to acquire, soliciting the acquisition of, operating,
controlling, or developing Oil and Gas interests, or engaging in or being
connected with, as a principal, owner, officer, director, employee, shareholder,
promoter, consultant, contractor, partner, member, joint venture, agent, equity
owner or in any other capacity whatsoever, any of the foregoing activities of
the oil and gas exploration and production business. The parties agree that the
above restrictions on competition are completely severable and independent
agreements supported by good and valuable consideration and, as such, shall
survive the termination of this Agreement for whatever reason. The parties
further agree that any invalidity or unenforceability of any one or more of such
restrictions on competition shall not render invalid or unenforceable any
remaining restrictions on competition. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of this Section 3(c) is
too broad to be enforced as written, the parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable.
(d)Nonsolicitation. During the term of Employee’s employment with the Company
and for a period of three (3) years following the Resignation Date, Employee
shall not, on his own behalf or on behalf of any other person, partnership,
association, corporation, or other entity: (a) directly, indirectly, or through
a third party hire or cause to be hired; (b) directly, indirectly, or through a
third party solicit; or (c) in any manner attempt to influence or induce any
employee of the Company or its subsidiaries or affiliates to leave the
employment of the





--------------------------------------------------------------------------------





Company or its subsidiaries or affiliates, nor shall he use or disclose to any
person, partnership, association, corporation, or other entity any information
obtained concerning the names and addresses the Company’s employees. The parties
agree that the above restrictions on hiring and solicitation are completely
severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more such restrictions on hiring and solicitation
shall not render invalid or unenforceable any remaining restrictions on hiring
and solicitation. Additionally, should a court of competent jurisdiction
determine that the scope of any provision of this Section 3(d) is too broad to
be enforced as written, the parties intend that the court reform the provision
to such narrower scope as it determines to be reasonable and enforceable.
(e)Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as requested by the Company. Such information and
assistance may include testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit. The Employee
further agrees not to voluntarily assist any non-governmental adverse party in
an action or claim against the Company. Any cooperation required of Employee
shall not unreasonably interfere with Employee’s other business endeavors.
(f)Confidentiality and Trade Secrets. The Employee promises not to use in any
way or disclose any of the Trade Secrets (as such term is defined in the 2017
Severance Agreement) or any other confidential and proprietary information that
is not generally known to the public (collectively, and including Trade Secrets,
“Confidential Information”) directly or indirectly, either during or after the
term of his employment, except as required in the course of his employment with
the Company, if required in connection with a judicial or administrative
proceeding, or if the information becomes public knowledge other than as a
result of an unauthorized disclosure by the Employee. All files, records,
documents, information, data, and similar items relating to the business of
Company, whether prepared by the Employee or otherwise coming into his
possession, will remain the exclusive property of Company and may not be removed
from the premises of Company under any circumstances without the prior written
consent of Company (except in the ordinary course of business during the
Employee’s period of active employment under this Agreement), and in any event
must be promptly delivered to Company upon termination of the Employee’s
employment with Company. The Employee agrees that upon his receipt of any
subpoena, process, or other requests to produce or divulge, directly or
indirectly, any Confidential Information to any entity, agency, tribunal, or
person, whether received during or after the term of the Employee’s employment
with Company, the Employee shall timely notify and promptly deliver a copy of
the subpoena, process, or other request to Company. For this purpose, the
Employee irrevocably nominates and appoints Company (including any attorney
retained by Company), as his true and lawful attorney-in-fact, to act in the
Employee’s name, place, and stead to perform any act that the Employee might
perform to defend and protect against any disclosure of any Confidential
Information. The parties agree that the above restrictions on confidentiality
and disclosure are completely severable and independent agreements supported by
good and valuable consideration and, as such, shall survive the termination of
this Agreement for whatever reason. The parties further





--------------------------------------------------------------------------------





agree that any invalidity or unenforceability of any one or more of such
restrictions on confidentiality and disclosure shall not render invalid or
unenforceable any remaining restrictions on confidentiality and disclosure.
Additionally, should a court of competent jurisdiction determine that the scope
of any provision of this Section 3(f) is too broad to be enforced as written,
the parties intend that the court reform the provision to such narrower scope as
it determines to be reasonable and enforceable
(g)Enforcement of Covenants. Employee acknowledges that the injury that would be
suffered by the Company as a result of a breach or threatened breach of the
provisions of this Section 3 would be immediate and irreparable and that,
because of the difficulty of measuring economic loss of any such breach or
threatened breach, an award of monetary damages to the Company for any such
breach would be an inadequate remedy. Accordingly, in the event that the Company
determines that Employee has breached or attempted to breach or is threatening
to breach any provision of this Section 3, in addition to any other remedies at
law or in equity that any of the Company may have available to it, it is agreed
that the Company shall be entitled, upon application to any court of proper
jurisdiction, to temporary or permanent restraining orders or injunctions
against Employee prohibiting such breach or attempted or threatened breach,
without the necessity of: (i) proving immediate or irreparable harm; (ii)
establishing that monetary damages are inadequate or that the Company does not
have an adequate remedy at law; or (iii) posting any bond with respect thereto.
(h)Repayment and Forfeiture. Employee agrees that in the event that Employee
breaches or challenges any term of Sections 2 or 3 hereof, and all or any part
of Sections 2 or 3 are found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction or an arbitrator in a proceeding between
Employee and Company, in addition to any other remedies at law or in equity the
Company may have available to it, the Company shall not be obligated to make any
of the payments and may cease to make such payments or to provide for any of the
benefits specified in Section 1 hereof, and shall be entitled to recoup from
Employee any and all of the value of the payments and benefits provided pursuant
to Section 1 hereof that have vested or been paid pursuant to that Section.
Section 4.Entire Agreement; Amendment; Third-Party Beneficiaries. Employee and
the Company agree and acknowledge that this Agreement contains and comprises the
entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings between the
parties with respect to the subject matter hereof are embodied and expressed in
this Agreement and that this Agreement supersedes all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between the parties hereto with respect to such subject matter including,
without limitation, the 2017 Severance Agreement. The parties also agree that
the terms of this Agreement shall not be amended or changed except in writing
and signed by Employee and a duly authorized agent of the Company. The parties
to this Agreement further agree that this Agreement shall be binding on and
inure to the benefit of Employee and the Company and the Company’s successors
and assigns. Except to the extent otherwise provided in this Agreement with
respect to the Company and the Released Parties, the provisions of this
Agreement shall not confer upon any third party any





--------------------------------------------------------------------------------





remedy, claim, liability, reimbursement or other right in excess of those
existing without reference to this Agreement.
Section 5.Timing and Consultation with Counsel. Employee acknowledges that (i)
he has been given a reasonable period of time, not less than twenty-one (21)
days, to consider, and to request changes to, this Agreement and that if he
signs this Agreement prior to the end of the 21-day time period he knowingly and
voluntarily elected to do so; (ii) he has been advised to discuss the terms of
this Agreement with legal counsel of his own choosing; (iii) he was advised
that, if accepted, the Agreement could be revoked, in writing, for up to seven
(7) days following the date of such acceptance; and (iv) if he revokes this
Agreement, his separation from employment as of the Resignation Date shall
nevertheless remain effective and he will not be entitled to any of the payments
or benefits set forth in Sections 1(a), (b) or (c) hereof.
Section 6.Revocation. Notwithstanding any other provision in this Agreement to
the contrary, Employee may revoke this Agreement, in writing, for up to seven
(7) days following the date of Employee’s execution of this Agreement, by
delivering a written notice of Employee’s revocation of this Agreement to the
Company. Any such notice of revocation shall be delivered via email and
certified mail to the General Counsel of the Company at 1401 Enclave Parkway,
Houston, Texas 77077 (email address: mecklund@callon.com).
Section 7.Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY
MUTUAL AGREEMENT OF THE PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE
STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.
Section 8.Section 409A; Other Tax Matters. This Agreement is intended to provide
payments that are exempt from or compliant with the provisions of Section 409A
of the U.S. Internal Revenue Code of 1986 (the “Code”) and related regulations
and Treasury pronouncements (“Section 409A”), and the Agreement shall be
interpreted accordingly. Notwithstanding anything herein to the contrary, if on
the date of Employee’s separation from service Employee is a “specified
employee,” as defined in Section 409A, then all or a portion of any separation
payments, or benefits under this Agreement that would be subject to the
additional tax provided by Section 409A(a)(1)(B) of the Code if not delayed as
required by Section 409A(a)(2)(B)(i) of the Code shall be delayed until the
first day of the seventh month following Employee’s separation from service date
(or, if earlier, Employee’s date of death) and shall be paid as a lump sum
(without interest) on such date. For purposes of this Agreement, a termination
of Employee’s employment must be a “separation from service” for purposes of
Section 409A. For purposes of the application of Section 409A, each payment in a
series of payments will be deemed a separate payment. Employee acknowledges and
agrees that Employee has obtained no advice from the Company, or any of their
respective officers, directors, employees, attorneys or other representatives,
and that none of such persons or entities have made any representation regarding
the tax consequences, if any, of Employee’s receipt of the payments, benefits
and other consideration





--------------------------------------------------------------------------------





provided for in this Agreement. Employee further acknowledges and agrees that
Employee is personally responsible for the payment of all federal, state and
local taxes that are due, or may be due, for any payments and other
consideration received by Employee under this Agreement. Employee agrees to
indemnify the Company and hold the Company harmless for any and all taxes,
penalties or other assessments that Employee is, or may become, obligated to pay
on account of any payments made and other consideration provided to Employee
under this Agreement (including, without limitation, any amounts relating to or
imposed by the operation of Section 409A of the Code).
Section 9.Miscellaneous Provisions.
(a)Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party hereto entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.
(b)Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.
(c)Further Assurances. Employee shall, on request by the Company from time to
time after the date hereof, execute, acknowledge and deliver to the Company such
other documents and instruments as the Company may require to give effect to the
provisions of this Agreement, including a confirmatory release of the Released
Claims as of the Resignation Date.
(d)Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
[Signature page follows]







--------------------------------------------------------------------------------






I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO AND WILLINGNESS TO BE BOUND BY, ITS TERMS:
By:______________________________________
Gary A. Newberry


Date_____________________________________








CALLON PETROLEUM COMPANY




By:______________________________________
Name: Joseph C. Gatto, Jr.
Title: President & Chief Executive Officer



